
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Jackson of
			 Illinois introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to equality of rights and reproductive
		  rights.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of sex.
					2.Reproductive rights for women under the law
				shall not be denied or abridged by the United States or any State.
					3.Congress shall have power to enforce and
				implement this article by appropriate legislation.
					4.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
